Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item from the Applicant:
Information Disclosure Statement (IDS) was considered.
Papers submitted under 35 U.S.C. 119(a)-(d) have been placed of record in the file.
2.	Claims 1-8 are presented for examination and allowed.
	Drawings
3.	The drawings filed in this patent application are acceptable.
Allowable Subject matter
4.	The following is a statement of reasons for the indication of allowable subject matter:
Claims include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having a fail bit number counting circuit for an non-volatile semiconductor storage device, comprising: wherein the page buffer is divided into a plurality of page buffer portions with a prescribed capacity for outputting calculation result data indicating a pass bit or fail bit; the fail bit number counting circuit includes a data transfer circuit configured by a series circuit in which a plurality of switch elements that are turned on for the calculation result data indicating a pass bit from each of the page buffer portions and turned off for the calculation result data indicating a fail bit is connected in series; the control circuit inputs a counting enable signal to one input terminal of the data transfer circuit, and sequentially transfers the counting enable signal till the next switch element being turned off via the series circuit corresponding to a clock with a prescribed cycle; and the fail bit number counting circuit includes a clock counter, by which the number of the clocks till the counting enable signal 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/HOAI V HO/Primary Examiner, Art Unit 2827